DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3 – 8, 10 – 15, 17 – 20 are allowed over the prior art made of record. The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (sending a control instruction to the at least one display device, to cause the at least one display device to display corresponding contents according to the voice instruction; wherein a method of analyzing the voice instruction and determining at least one display device controlled by the voice instruction comprises: extracting keywords contained in the voice instruction using a voice recognition method; determining whether the keyword comprises display device information; if the keyword includes display device information, searching for at least one display device corresponding to the display device information, and if the keyword does not comprise display device information, determining an utterance position of the sound instruction according to the locations of the at least two speech receiving units that received the sound instruction to determine a corresponding display device.). These limitations in conjunction with other limitations of the dependent and independent claims were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658